DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 10/13/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (CN 102662302 A) hereto after referred to as D1 as applied to claims 1 above, and further in view of Chen et al. (CN 108319069 A) hereto after referred to as D2.

With regard to claim 1, D1 teaches A polarizer, in at least (paragraphs 42-97 and Fig. 4-12); comprising: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion; a first protective film (66 and 70) covering the first hollow (142) portion and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer (68) facing away (toward display) from the first protective film (66).
D1 fails to teach wherein the first hollow portion is located in the first polarizing layer.
However in a related endeavor, D2 teaches, in at least figs. 1 and 2, wherein the first hollow portion is located in the first polarizing layer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, however D1 fails to expressly disclose wherein the polarizer comprises a quarter-wave plate located at a side of the first pressure-sensitive adhesive layer facing away from the first polarizing layer.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a polarizer compriseing a second hollow portion overlapping with the first hollow portion (142).
D1 fails to expressly disclose quarter wave plate.
In a related endeavor, D2 teaches, a polarizer, in at least figs 1 and 2, quarter wave plate (4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the second hollow portion (142) 

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches a polarizer, in at least fig. 12, wherein the second hollow portion (142 extends through 3 layers at egual area) is completely covered by the first hollow portion (142 extends through 3 layers at egual area).

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a polarizer, in at least further comprising a second pressure-sensitive adhesive layer (64), wherein the second pressure-sensitive adhesive layer (64) is located at a side of the quarter-wave plate facing away from the first polarizing layer (62).
D1 fails to expressly disclose quarter wave plate.
In a related endeavor, D2 teaches, a polarizer, in at least figs 1 and 2, quarter wave plate (4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with those limitations taught from D2 for the purpose of better controlling the phase of light in the display.

.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Mathew et al. (CN 102662302 A)
	D2: Chen et al. (CN 108319069 A)
	D3: Weber (US 20080094326)

With regard to claim 8, D1 teaches teaches a display panel, in at least (pargraphs 42-97 and Fig. 4-12)  comprising: a display substrate (14) and a polarizer (62); wherein the display substrate comprises: a first underlay (tft) wherein the display substrate (14) has a hollow region (142) and a display region (52) surrounding the hollow region, and none of the plurality of pixel units is arranged in the hollow region (142 empty); wherein the polarizer comprises: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion (142); a first protective film (66, 70) covering the first hollow portion (142) and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located 
D1 fails to expressly disclose wherein the first hollow portion is located in the first polarizing layer.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the first hollow portion is located in the first polarizing layer.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/17/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-18, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 19, D1 teaches a display panel, in at least (paragraphs 42-97 and Fig. 4-12)  comprising: a display substrate (14) and a polarizer (62); wherein the display substrate comprises: a first underlay (tft) wherein the display substrate (14) has a hollow region (142) and a display region (52) surrounding the hollow region, and none of the plurality of pixel units is arranged in the hollow region (142 empty); wherein the polarizer comprises: a first polarizing layer (62) comprising a first hollow portion (142) and a first polarizing portion (68) surrounding the first hollow portion (142); a first protective film (66, 70) covering the first hollow portion (142) and the first polarizing portion (68); and a first pressure-sensitive adhesive layer (64) located at a side of the first polarizing layer facing away from the first protective film (66), and wherein the first hollow portion (142) overlaps with the hollow region (fig. 12, 142).

In a related endeavor, D2 teaches a display device, in at least figs 1 and 2, and [0021-0029], the display substrate (1), comprising a plurality of gate lines (131), a plurality of data lines (133), and a plurality of pixel units (12); and a second underlay (3) disposed opposite to the first underlay (1).
D1 in view of D2 fails to expressly disclose wherein the first hollow portion is located in the first polarizing layer.
In a related endeavor, D3 fail to remedy the deficiencies of D1 in view of D2 with regard to the first hollow portion is located in the first polarizing layer.
Therefore, for those reasons stated above and those reasons stated in the applicant arguments filed 12/17/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-18, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872